Citation Nr: 0629172	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder rotator cuff tendonitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right ankle strain.

4.  Entitlement to an initial compensable rating for right 
knee patellar tendonitis.

5.  Entitlement to an initial compensable rating for left 
knee patellar tendonitis.

6.  Entitlement to an initial compensable rating for shin 
splints of the right lower extremity with compartment 
syndrome.  

7.  Entitlement to an initial compensable rating for shin 
splints of the left lower extremity with compartment 
syndrome.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to November 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO rating decision, which denied 
the veteran's claim of entitlement to service connection for 
a bilateral foot disability, and which granted his claims of 
entitlement to service connection for the following 
disabilities along with the various indicated rating 
assignments, effective in November 2001:  right shoulder 
rotator cuff tendonitis (10 percent disabling), right ankle 
strain (10 percent disabling), right and left knee patellar 
tendonitis (noncompensable), and shin splints of both lower 
extremities with compartment syndrome (noncompensable).  The 
veteran appeals for higher ratings, as well as for service 
connection for the bilateral foot disability.  

In February 2006, the veteran appeared at the RO and 
testified at a hearing that was conducted by the undersigned 
Veterans Law Judge, who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence showing that the veteran 
currently has a bilateral foot disability that is related to 
disease or injury in active service.

3.  For the period of November 2001 through April 19, 2005, 
the veteran's right shoulder rotator cuff tendonitis is 
manifested by decreased range of motion (flexion and 
abduction from 0 degrees to 140 degrees, and external and 
internal rotation from 0 degrees to 80 degrees) limited by 
pain and lack of endurance, without X-ray evidence of 
arthritis.  

4.  For the period beginning April 20, 2005, the veteran's 
right shoulder rotator cuff tendonitis is manifested by 
decreased range of motion (flexion and abduction from 0 
degrees to 100 degrees, and external and internal rotation 
from 0 degrees to 70 degrees) limited by pain, without X-ray 
evidence of arthritis.  

5.  From the effective date of service connection, the 
veteran's right ankle strain is manifested by complaints of 
pain; clinical findings show that there is no more than 
moderate limitation of motion and that there is no X-ray 
evidence of arthritis of the ankle joint.  

6.  From the effective date of service connection, the 
veteran's right and left knee patellar tendonitis is 
manifested by complaints of pain; clinical findings show that 
there is tenderness anteriorly over the patellar tendon, 
bilaterally, and full range of motion of both knee joints; 
there is no X-ray evidence of arthritis of the knee joints.  

7.  From the effective date of service connection, the 
veteran's shin splints of the right and left lower 
extremities, with compartment syndrome, are productive of no 
more than slight muscle injury, and X-ray examination of the 
tibias and fibulas do not demonstrate any bony abnormalities.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for right shoulder rotator cuff 
tendonitis, for the period of November 2001 through April 19, 
2005, have not been met; the criteria for the assignment of a 
20 percent rating for right shoulder rotator cuff tendonitis, 
for the period beginning April 20, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5024, 5201 (2005).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a right ankle strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for the assignment of an initial compensable 
rating for right knee patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5024, 5260, 5261 (2005).

5.  The criteria for the assignment of an initial compensable 
rating for left knee patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5024, 5260, 5261 (2005).

6.  The criteria for the assignment of an initial compensable 
rating for shin splints of the right lower extremity with 
compartment syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5262, 5311.

7.  The criteria for the assignment of an initial compensable 
rating for shin splints of the left lower extremity with 
compartment syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5262, 5311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO rating decision in 
August 2002, and as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  The Board finds that any 
deficiency in the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claims.  

In the VCAA notice sent to the veteran in March 2002 with 
respect to the service connection claim and in February 2005 
with respect to the higher rating claims, the RO advised him 
of what was required to prevail on his claims for service 
connection and a higher rating, what specifically VA had done 
and would do to assist in the claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  

In the February 2005 VCAA letter, the RO also requested that 
the veteran submit any evidence in his possession that 
pertained to his higher rating claims.  The March 2002 VCAA 
letter, however, did not specifically request the veteran to 
provide VA with all relevant evidence and argument pertinent 
to the bilateral foot claim in his possession.  In any case, 
the Board deems that this particular notice deficiency was 
essentially cured, with no resulting prejudice to the veteran 
(see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  
Following initial adjudication of the veteran's claim in 
August 2002 (of which he was provided a copy), the RO issued 
the veteran a statement of the case in September 2002, and 
the veteran was afforded a personal hearing before the 
undersigned in February 2006, which provided him opportunity 
to identify or submit any evidence he wished to be considered 
in connection with his appeal.  The Board finds that the 
veteran had actual knowledge of the need to submit evidence 
pertinent to his service connection claim and that there is 
no indication that he has additional evidence in his 
possession, not previously submitted, that is of the type 
that should be considered in assessing his claim.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate his 
claim and what his responsibility is in producing evidence in 
his possession that is relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection and higher ratings, and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection and all but one of his higher 
rating claims, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in February 2006.  The RO has obtained the 
veteran's service medical records, VA records, and private 
medical records identified by him (i.e., WellMed Medical 
Management, dated in 2002).  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in April 2002 and April 2005, specifically to 
evaluate the nature and etiology of any foot disability and 
to evaluate the nature and severity of the veteran's right 
shoulder, right ankle, knees and shins.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Claim for Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he has chronic foot pain secondary 
to bilateral tibial stress injuries during service.  He 
states that he cannot run any longer.  At his hearing, he 
testified that during service he tried special shoe inserts.  
He also testified that upon walking he suddenly feels 
shooting pain, like a "cramp," in a particular spot on the 
top of his feet for which he must stop what he is doing.  He 
stated that he did not receive treatment for this and that he 
instead took over-the-counter medications for relief.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
bilateral foot disability that is related to his period of 
active service.  

A review of service medical records shows that in July 1998 
the veteran complained of pain in the tibias, and a bone scan 
was ordered.  The results of the bone scan, as reported in 
August 1998, showed stress changes, post-traumatic, of the 
right foot.  In July 2000, he complained of right foot pain 
for two days.  The diagnosis was rule out possible early 
stress fracture.  X-rays showed a questionable area of stress 
fracture, medial and proximal, at the third metatarsal.  He 
was given pain medication and a profile for the lower 
extremities.  At the time of a medical board evaluation in 
August 2000, the veteran complained of right foot pain for 
two months, among other things.  X-rays of the right foot 
were negative.  A bone scan was consistent with bilateral 
stress reactions to both tibias.  The diagnosis was bilateral 
stress reactions of the tibias and secondary pain of the 
right ankle and right foot.  At the time of a physical 
examination in March 2001, the feet were clinically evaluated 
as normal.  A bone scan in March 2001 showed shin splints but 
was otherwise unremarkable.  On a report of medical history 
in March 2001, the veteran denied any foot trouble.  The 
veteran was discharged in November 2001, on the basis of 
bilateral lower extremity disabilities (leg pain secondary to 
compartment syndrome) which did not include his feet.  

VA records show that at the time of a fee-basis VA 
examination in April 2002, the veteran complained of right 
and left foot discomfort, which he claimed to have had for 
about one and one-half years.  He indicated that walking for 
more than 10 minutes caused pain and that rest seemed to 
alleviate the pain.  X-rays of the feet without weight-
bearing were negative.  Following a physical examination of 
the lower extremities, the examiner stated that there was no 
diagnosis for the veteran's claimed condition of left and 
right foot discomfort because there was no pathology to 
render a diagnosis.  There are no subsequent medical records 
referable to the veteran's feet.  

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral foot 
disability.  As noted, service records document right foot 
pain in relation to tibial stress reactions in August 2000, 
but subsequently there is nothing noted in the record 
relevant to a foot condition including at the time of his 
discharge.  Following discharge from service, pertinent 
medical evidence shows only a complaint of bilateral foot 
pain and discomfort at the time of a fee-basis VA examination 
in April 2002.  There is no diagnosis of a foot disability 
following service, or evidence of treatment of a bilateral 
foot disability following service.  As to the notations of 
bilateral foot pain, it is noted that pain cannot constitute 
a current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The veteran claims that he currently has ongoing foot 
problems incurred during service, but there is no medical 
evidence to corroborate this assertion.  In short, there is 
no current diagnosis of a bilateral foot disability.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As to the veteran's own assertion that he currently has a 
bilateral foot disability that is attributable to his period 
of service, such lacks probative value, because he is a lay 
person and not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  

After carefully considering all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for a bilateral 
foot disability.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  Claims for a Higher Rating

The veteran maintains that higher ratings are warranted for 
his service-connected disabilities.  He was afforded fee-
basis VA examinations in April 2002 and April 2005.  
Additionally, private treatment records from WellMed Medical 
Management, dated from July 2002 to October 2002, are 
contained in the claims file.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  A zero percent (noncompensable) rating is to be 
assigned when the requirements for a compensable rating under 
the applicable code are not met.  38 C.F.R. 4.31.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

A.  Right Shoulder

The veteran's service-connected right shoulder rotator cuff 
tendonitis has been evaluated as 10 percent disabling ever 
since the effective date of service connection in November 
2001, under Diagnostic Code 5024.  After carefully reviewing 
the evidence, the Board finds that the preponderance of the 
evidence is against a higher rating for the right shoulder 
disability for the period of November 2001 through April 19, 
2005, but that the evidence supports a 20 percent rating for 
the disability for the period beginning April 20, 2005, as 
explained herein below.  

Under Code 5024, tenosynovitis is rated on limitation of 
motion of the affected parts, as degenerative arthritis (38 
C.F.R. 4.71a, Code 5003).  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  
 
Under Code 5201, limitation of motion of the minor, non-
dominant arm is rated 20 percent when limited at the shoulder 
level or when arm motion is limited to a point midway between 
the side and shoulder level.  Limitation of motion of the 
minor arm is rated 30 percent when arm motion is limited to 
25 degrees from the site.  38 C.F.R. 4.71a, Diagnostic Code 
5201 (2005).  As noted at the time of a VA examination in 
April 2005, the veteran is left-handed; thus, for VA rating 
purposes, his right shoulder is perceived as the minor, non-
dominant arm.  

Normal (full) range of motion of the shoulder is as follows:  
forward elevation (flexion) from 0 degrees to 180 degrees, 
abduction from 0 degrees to 180 degrees, internal rotation 
from 0 degrees to 90 degrees, and external rotation from 0 
degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

After a review of the evidence of record, the Board finds 
that a compensable rating for the right shoulder disability 
is not warranted prior to April 20, 2005.  For that period, 
the service medical records show that the veteran was treated 
for right shoulder pain, which limited his range of motion.  
X-rays of the shoulder were negative.  Post-service medical 
evidence shows that at the time of a fee-basis VA examination 
in April 2002, range of motion of the right shoulder was as 
follows:  flexion and abduction from 0 degrees to 140 
degrees, and external and internal rotation from 0 degrees to 
80 degrees.  The examiner indicated that the range of motion 
was limited by pain and lack of endurance, but that there was 
no evidence of any fatigue, weakness, or incoordination.  
Further, there was no evidence of any heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  X-ray examination of the shoulder was negative.  
At the time of a private medical evaluation in July 2002, the 
veteran's shoulder had full range of motion with crepitus on 
manipulation.  

Although the medical evidence does show some limitation of 
motion of the right shoulder prior to the VA examination on 
April 20, 2005, the degree of restriction does not 
approximate the criteria for a 20 percent rating under Code 
5201.  In other words, the veteran's right arm is not shown 
to have been limited at the shoulder level or to a point 
midway between the side and shoulder level, for that period.  
Thus, the Board concludes that a higher rating is not 
warranted under Diagnostic Codes 5024 or 5201 prior to April 
20, 2005.  

However, at the time of a fee-basis VA examination on April 
20, 2005, the veteran's right shoulder demonstrated decreased 
range of motion.  The shoulder was normal in general 
appearance and showed no ankylosis.  Nevertheless, flexion 
and abduction were decreased to 100 degrees, and external and 
internal rotation were decreased slightly to 70 degrees.  The 
decrease in range of motion was due primarily to pain.  There 
was no fatigue, weakness, lack of endurance, or 
incoordination.  X-ray examination of the right shoulder 
showed no fracture or dislocation.  In the judgment of the 
Board, despite no radiological evidence of shoulder 
impairment or arthritis, the degree of restriction 
approximates the criteria for a 20 percent rating, and no 
more, under Code 5201.  Thus, a higher rating is in order, 
effective April 20, 2005, which is the earliest objective 
evidence in the record to show that his right shoulder meets 
the applicable criteria for the higher rating.    

There are situations in which the application of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's right shoulder when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca, supra.  In the present case, as 
specifically addressed by the VA examiners in April 2002 and 
April 2005, there is no evidence of any additional disability 
due to functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
4.40 or 4.45.  The right shoulder disability is symptomatic 
to the degree described herein above, and range-of-motion 
findings were recorded in consideration of pain and lack of 
endurance.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 (1999) 
(i.e., different percentage ratings for different periods of 
time based on the facts found).  In that regard, the Board 
finds that the evidence shows that the veteran's right 
shoulder disability is appropriately rated as 10 percent 
disabling for the period of November 2001 through April 19, 
2005, but that it meets the criteria for the assignment of a 
higher rating - i.e., 20 percent - for the period beginning 
April 20, 2005.  

In conclusion, as the preponderance of the evidence is 
against the claim for a higher schedular rating for the 
veteran's right shoulder disability from the effective date 
of service connection in November 2001 through April 19, 
2005, the benefit-of-the-doubt rule does not apply, and the 
claim to that extent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, the 
evidence supports the assignment of a 20 percent rating for 
the right shoulder disability for the period beginning April 
20, 2005.  

B.  Right Ankle

The veteran's service-connected right ankle strain has been 
evaluated as 10 percent disabling ever since the effective 
date of service connection in November 2001, under Diagnostic 
Codes 5299-5271.  After reviewing the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the right ankle disability, as 
explained herein below.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2005).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id. 

Under Code 5271, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion of 
the ankle warrants a 20 percent rating.  Normal (full) range 
of motion of the ankle is from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

The service medical records show that the veteran received 
treatment in relation to right ankle complaints, usually due 
to a stress reaction of the tibias, but records also note a 
right ankle injury (sprain) in May 1999.  At the time of a 
fee-basis VA examination in April 2002, the appearance of the 
right ankle joint was within normal limits, with no evidence 
of any heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  The range of motion of 
the ankle was limited, however, in terms of both dorsiflexion 
(0 degrees to 15 degrees) and plantar flexion (0 degrees to 
20 degrees), by lack of endurance.  X-ray examination of the 
right ankle was negative.  These clinical findings were 
nearly the same as those of the fee-basis VA examination in 
April 2005, except for the fact that the veteran had full 
range of motion of the right ankle on the latter examination.  
There is no evidence to show that the veteran has received 
outpatient treatment for his right ankle.  

In reviewing this evidence, the Board finds that although the 
veteran has had some degree of disability from his service-
connected right ankle, as objectively shown by slight to 
moderate limitation of motion in 2002, the medical evidence 
does not show that he has marked limitation of motion of the 
ankle as required for the assignment of a 20 percent rating 
under Diagnostic Code 5271.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which address functional loss due to 
pain in disabilities of the musculoskeletal system and 
include inquiry into weakened movement and excess 
fatigability, in addition to any limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
present record, including the veteran's contentions, does not 
indicate that he has such disabling pain or functional 
impairment resulting from his service-connected disability to 
warrant consideration of assignment of a higher rating under 
the applicable diagnostic criteria, including the criteria of 
38 C.F.R. §§ 4.40. and 4.45.  That is, there is no objective 
evidence of additional range of motion loss due to pain on 
use or during flare-ups that would equate to a marked degree 
of limitation of motion of the right ankle.  DeLuca, supra.  
The VA examiners addressed such considerations in determining 
the veteran's ankle limitation of motion.  

Moreover, there are no other diagnostic codes in VA's Rating 
Schedule under which the veteran's disability would be more 
appropriately evaluated.  Impairment of the tibia or fibula 
under Code 5262 is already considered under the veteran's 
service-connected disabilities of shin splints, as addressed 
herein below.  Evaluating the veteran's right ankle under 
ankylosis of the ankle or subastragalar/tarsal joints (Codes 
5270 and 5272) or malunion of the os calcis or astragalus 
(Code 5273) is also not supported by the medical evidence.  

In sum, despite the veteran's complaints of ankle pain, there 
is no basis for a rating in excess of 10 percent for the 
veteran's service-connected right ankle disability under the 
applicable code.  In this regard, the Board notes that this 
is an initial rating case, and consideration has been given 
to "staged ratings" for the condition over the period of 
time since service connection became effective in November 
2001.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
since the effective date of service connection, the objective 
evidence shows that the right ankle condition has remained 10 
percent disabling.  

As the preponderance of the evidence is against the claim for 
a higher schedular rating for the veteran's right ankle, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Knees

The veteran's service-connected right knee patellar 
tendonitis and left knee patellar tendonitis have been 
evaluated separately as noncompensable (0 percent) from the 
effective date of service connection in November 2001, under 
Code 5024.  After reviewing the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for a higher (compensable) rating for each established 
service-connected knee disability, as will be discussed.  

As previously noted, under Code 5024, tenosynovitis is rated 
on limitation of motion of the affected parts, as 
degenerative arthritis (38 C.F.R. 4.71a, Code 5003).  The 
criteria for Diagnostic Code 5003 are noted in the above 
section pertaining to the right shoulder disability.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

After a review of the evidence of record, the Board finds 
that initial compensable ratings for the right knee patellar 
tendonitis and left knee patellar tendonitis are not 
warranted.  The service medical records show that the veteran 
received treatment in relation to bilateral knee complaints.  
At the time of a fee-basis VA examination in April 2002, the 
appearance of both knee joints was within normal limits, with 
no evidence of any heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  The 
range of motion of both knees was not limited by pain or lack 
of endurance, and there was no evidence of any fatigue, 
weakness, or incoordination.  However, there was tenderness 
noted anteriorly over the patellar tendon, bilaterally.  X-
ray examination of both knees was negative.  At the time of a 
private medical evaluation in July 2002, the veteran's knees 
were stable, with full range of motion, but with crepitus.  
The clinical findings at the time of the April 2005 fee-basis 
VA examination are essentially the same as those of the VA 
examination in April 2002.  

In short, despite the veteran's complaints of pain, the only 
objective finding in relation to his bilateral knee 
disability is tenderness noted anteriorly over the patellar 
tendon, bilaterally.  Otherwise, the range of motion of both 
knee joints is full, and there is no radiological evidence of 
knee impairment such as arthritis.  Thus, the Board concludes 
that compensable ratings for each knee disability are not 
warranted under Diagnostic Codes 5024, 5260, 5261.

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, as previously discussed, relating to 
functional loss due to pain, weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
record does not indicate that the veteran has such disabling 
pain or functional impairment resulting from his service-
connected bilateral knee disability to warrant consideration 
of assignment of a higher rating under the pertinent 
diagnostic criteria, including the factors under 38 C.F.R. §§ 
4.40. and 4.45.  That is, there is no objective evidence for 
either knee that pain on use or during flare-ups results in 
functional limitation to the extent that limitation of 
flexion would be 10 percent disabling under Code 5260 (i.e., 
restricted to 45 degrees), or that limitation of extension 
would be 10 percent disabling under Code 5261 (i.e., 
restricted to 10 degrees).  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The VA examiners addressed such considerations in 
assessing the veteran's knee range of motion.  

In sum, there is no basis for compensable ratings for the 
veteran's service-connected right knee patellar tendonitis 
and left knee patellar tendonitis under the applicable code.  
In this regard, the Board notes that this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the conditions over the period of time since 
service connection became effective in November 2001.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, since 
the effective date of service connection the objective 
evidence shows that the right knee patellar tendonitis and 
left knee patellar tendonitis have remained noncompensable.  

Because the preponderance of the evidence is against the 
claims for a compensable rating for right knee patellar 
tendonitis and left knee patellar tendonitis, the benefit-of-
the- doubt doctrine does not apply, and the claims must be 
denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Shin Splints of the Lower Extremities

The veteran's service-connected shin splints of the right 
lower extremity and shin splints of the left lower extremity, 
with compartment syndrome, have been evaluated separately as 
noncompensable under Codes 5262-5311 since the effective date 
of service connection in November 2001.  See 38 C.F.R. §§ 
4.56, 4.71a, 4.73.  After fully reviewing the record, the 
Board finds that the preponderance of the evidence is against 
the claims for a higher (compensable) rating for each 
established service-connected lower extremity disability.  

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  See Stedman's 
Medical Dictionary 1630 (27th Ed. 2000).

The veteran's diagnosed bilateral shin splint disability with 
compartment syndrome does not have a specific diagnostic code 
listed in the Rating Schedule.  As previously noted, when a 
veteran is diagnosed with an unlisted condition, it is 
"permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous."  38 C.F.R. § 4.20 (2005).  Therefore, his 
service-connected bilateral shin splint disabilities with 
compartment syndrome are most appropriately rated according 
to the analogous condition of Muscle Group XI injuries under 
Diagnostic Code 5311.  

The criteria under 38 C.F.R. § 4.73, Code 5311, provide 
evaluations for disability of Muscle Group XI, the posterior 
and later crural muscles and muscles of the calf:  (1) 
Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  The functions of these muscles 
are propulsion and plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Code 5311 provides a 0 percent 
rating for slight muscle injury, a 10 percent rating for 
moderate muscle injury, a 20 percent rating for moderately 
severe muscle injury, and a 30 percent rating for severe 
muscle injury.  (The same ratings are also assigned for the 
various degrees of muscle injury involving Muscle Group XII 
under Diagnostic Code 5312.  The function of these muscles is 
dorsiflexion.)  

Under Diagnostic Codes 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately 
severe, or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  Information in this regulation provides guidance only 
and is to be considered with all other factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

"Slight" disability results from a simple wound of muscle 
without debridement or infection.  There must be service 
department evidence of a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objective findings should include a minimal scar.  
There should be no evidence of fascial defect, atrophy, or 
impaired tonus, as well as no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

"Moderate" disability results from through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  There must be service department evidence or 
other evidence of in-service treatment for the wound, with a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  There should be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement, 
prolonged infection, or with sloughing of soft parts, and 
intermuscular scarring.  "Severe" disability results from 
through and through or deep penetrating wounds with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  Such levels of 
disability are obviously reserved for far more disabling 
conditions than the muscular-related disabilities in this 
case and do not warrant extended description.  38 C.F.R. § 
4.56(d)(3), (4).  Generally, however, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Service medical records indicate that the veteran had 
recurrent bilateral shin splints during active service.  In 
August 2000, there was pain and tenderness in both shins with 
anterior palpatory tightness and decreased strength in the 
foot on dorsiflexion secondary to pain.  As the result of a 
medical board evaluation in August 2000, the veteran's 
diagnosis was bilateral stress reactions of the tibias, which 
was demonstrated by a bone scan.  There was the question of 
exertional compartment syndrome.  It was recommended that he 
did not meet the retention standards in accordance with 
military regulations.  At the time of a medical board 
evaluation in March 2001, another bone scan was shown to be 
consistent with shin splints, without evidence of stress 
fracture.  On physical examination, the lower extremities 
were abnormal.  The diagnosis was bilateral exertional leg 
pain with history of fascial hernias (nickel-sized fascial 
defects) and tibial stress fractures.  The veteran was given 
a physical profile of 3 for "L" for lower extremities.  (It 
is noted that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.)  

At the time of a fee-basis VA examination in April 2002, the 
veteran complained of tingling and numbness in the lower 
legs, which affected his daily function due to his inability 
to stand for long periods of time and to run or walk briskly.  
On examination of the lower extremities, there were no signs 
of abnormal weightbearing of the feet.  There was no evidence 
of any painful motion, edema, instability, weakness, or 
tenderness.  There were no skin or vascular changes.  Posture 
and gait were normal, and there was no limitation of function 
on standing or walking.  

On musculoskeletal examination, the muscle groups for the 
lower extremities were identified as groups 11 and 12.  There 
were no wounds or pertinent scars noted.  The involved muscle 
groups did not seem to have any effect on the function of any 
of the joints, and the muscle injury did not involve damage 
to the tendon, bone, joint, or nerves.  There was no evidence 
of muscle herniation.  On neurologic examination of the lower 
extremities, motor strength was 5/5 in all movements at the 
knee and ankle.  Sensation was normal in both lower 
extremities.  Reflexes were 2+ at the knees and ankles.  
There was no peripheral nerve disorder detected.  X-rays of 
both tibias and fibulas were negative.  The diagnoses were 
bilateral shin splints and lower extremity compartment 
syndrome by subjective history, presently under remission.  

At the time of a fee-basis VA examination in April 2005, the 
veteran complained of constant muscle pain in the legs that 
functionally impaired him by reduction the amount of walking, 
standing, or running he could do.  On physical examination, 
his gait and posture were normal.  The tibia and fibula were 
normal, with no evidence for malunion or nonunion.  X-rays of 
both tibias and fibulas were normal.  There was no change in 
the established diagnosis of bilateral shin splints with 
compartment syndrome.  There does not appear to be any 
evidence of outpatient treatment for the bilateral shin 
splint condition.  

Based on the evidence, as discussed, the Board finds that the 
veteran's right and left shin splint disabilities with 
compartment syndrome approximate no more than slight muscle 
disabilities under 38 C.F.R. § 4.56.  Since the veteran's 
discharge from service, the competent medical evidence of 
record does not show evidence of bilateral moderate muscle 
injury residuals, such as loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  The veteran was seen on 
numerous occasions in reference to treatment for his shin 
disabilities during service, and it appeared that his 
impairments interfered in no small way with his military 
duties.  Nevertheless, since his discharge from the military 
in November 2001, and since the effective date of service 
connection for his bilateral shin splint disabilities in 
November 2001, the objective findings on medical evaluations 
do not demonstrate functional impairment that would 
approximate the criteria for the assignment of a compensable 
rating.  Consequently, the veteran's right and left shin 
splint disabilities with compartment syndrome are 
appropriately evaluated as noncompensable under the 
applicable diagnostic code.  See 38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5311 (2005).  

Additionally, the Board finds that the evidence does not 
support the assignment of a compensable rating for the 
bilateral shin splint disability under Diagnostic Code 5262, 
because there is no competent medical evidence showing that 
the veteran's disabilities are productive of malunion or 
nonunion.  In making this determination, the Board finds 
that, as Code 5262 is not predicated on loss of range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).  It is noted, at any rate, that 
disabilities of the knee and ankle (except for the left 
ankle), insofar as limitation of motion of these joints are 
concerned, are already addressed in this decision herein 
above.  There also is no evidence of shortening of any bones 
of the lower extremity so as to warrant a compensable rating 
under Diagnostic Code 5275.  

In sum, there is no basis for compensable ratings for the 
veteran's service-connected shin splints of the right lower 
extremity and shin splints of the left lower extremity, with 
compartment syndrome, under the applicable code.  In this 
regard, the Board notes that this is an initial rating case, 
and consideration has been given to "staged ratings" for 
the conditions over the period of time since service 
connection became effective in November 2001.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, since the effective 
date of service connection the objective evidence shows that 
the shin splints of the right lower extremity and shin 
splints of the left lower extremity, with compartment 
syndrome, have remained noncompensable and favorable action 
is not warranted.  The benefit-of-the- doubt doctrine does 
not apply because the preponderance of the evidence is 
against the claims,  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.  

An initial rating in excess of 10 percent for right shoulder 
rotator cuff tendonitis, for the period of November 2001 
through April 19, 2005, is denied.  

A rating of 20 percent for right shoulder rotator cuff 
tendonitis, for the period beginning April 20, 2005, is 
granted subject to regulations governing the payment of 
monetary benefits.

An initial rating in excess of 10 percent for right ankle 
strain is denied.

An initial compensable rating for right knee patellar 
tendonitis is denied.

An initial compensable rating for left knee patellar 
tendonitis is denied.

An initial compensable rating for shin splints of the right 
lower extremity with compartment syndrome is denied.  

An initial compensable rating for shin splints of the left 
lower extremity with compartment syndrome is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


